ACCEPTED
                                   08-18-00062-CR                                           08-18-00062-CR
                                                                                EIGHTH COURT OF APPEALS
                                                                                           EL PASO, TEXAS
                                                                                          9/4/2018 12:34 PM
                             NO. 08-18-00062-CR                                          DENISE PACHECO
                                                                                                     CLERK

ARMANDO MADRID                           §         IN THE COURT OF
                                         §
VS.                                      §         APPEALS OF THE EIGHTH
                                                                   FILED IN
                                         §                    8th COURT OF APPEALS
                                                                  EL PASO, TEXAS
STATE OF TEXAS                           §        DISTRICT OF TEXAS
                                                              9/4/2018 12:34:33 PM
                                                                  DENISE PACHECO
   MOTION FOR EXTENSION OF TIME                   TO FILE APPELLANT   Clerk
                      BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Appellant in the above-entitled and -numbered cause,
and files this his Motion for Extension of Time pursuant to TRAP 38.6 and
would show the Court as follows:
                                         I.
      Brief for Appellant was due on SEPTEMBER 4, 2018. Counsel needs
additional time to prepare Appellant’s Brief as Counsel has the following
schedule:
SEPTEMBER 4, 2018                             Mediation on three CPS Cases in
                                              Lubbock County - Half Day
SEPTEMBER 5, 2018                             Appeal Due in Cause 07-18-
                                              00127-CR for the Seventh Court
                                              of Appeals (Justin Clark Cyr v.
                                              The State of Texas)
SEPTEMBER 6, 2018                             CPS Adversarial Hearing in
                                              Lubbock County – Contested –
                                              Half Day
SEPTEMBER 7, 2018                             2 Final Hearing in CPS Court,
                                              Half Day
SEPTEMBER 10, 2018                            Appeal Due in Cause
SEPTMEBER 11, 2018                            Appeal Due in Cause 11-18-
                                              00093-CR for the Eleventh Court
                                          of Appeals (Cristobal Gonzales)
 SEPTEMBER 12, 2018                       Dawson Docket Day in the 106th
                                          District Court of Dawson County
                                          (Counsel is the Indigent Defense
                                          Attorney via Contract and has
                                          approximately 15 Clients on this
                                          Docket) – All Day
 SEPTEMBER 13, 2018                       Gaines County Docket Day in the
                                          106th District Court of Gaines
                                          County (Cousel is the Indigent
                                          Defense Attorney via Contract
                                          and has approximately 10 Clients
                                          on this Docket) – All Day


                                        II.
      This motion is not made for the purposes of delay and this is the First
Motion for Extension to be filed on this Cause.
      WHEREFORE, PREMISES CONSIDERED, Appellant humbly
requests that this Court extend the time to file Appellant’s Brief to FRIDAY,
SEPTEMBER 14TH, 2018 so that Appellant’s Brief can be timely filed.



/S/ ARTHUR “ARTIE” AGUILAR JR

ARTHUR “ARTIE” AGUILAR JR
ATTORNEY AT LAW
5109 82ND ST, SUITE 7, BOX 192
LUBBOCK, TEXAS 79424
Ph. No. (806) 200-2051
Fax No. (800)693-7091
SBN: 24004427
artieaguilar@gmail.com
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above motion has been delivered to all
the parties as noted below via EMAIL today.

HONORABLE TIMOTHY MASON
ANDEWS COUNTY CRIMINAL DISTRICT ATTORNEY
201 N MAIN STREET
ANDREWS, TX 79714
1-432-524-1405
tmason@co.andrews.tx.us

/S/ ARTHUR “ARTIE” AGUILAR JR
ARTHUR “ARTIE” AGUILAR JR
                      CERTIFICATE OF CONFERENCE

    I certify that on SEPTEMBER 4th, 2018, I called the party in this Cause
Number and the response to this MOTION is as follows:


HONORABLE TIMOTHY MASON
ANDEWS COUNTY CRIMINAL DISTRICT ATTORNEY
201 N MAIN STREET
ANDREWS, TX 79714
1-432-524-1405
tmason@co.andrews.tx.us RESPONSE: NO OBJECTION




/S/ ARTHUR “ARTIE” AGUILAR JR
ARTHUR “ARTIE” AGUILAR JR


             CERTIFICATE OF COMPLIANCE WITH TRAP 9.4

      This is to certify the following:

   • This document has been produced on a computer with Times New

      Roman size 14-point.

   • This document contains 488 words and I am relying on the word count

      of the Microsoft Word 2010 version.




/S/ ARTHUR “ARTIE” AGUILAR JR
ARTHUR “ARTIE” AGUILAR JR